Citation Nr: 0305671	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  95-31 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for residuals of two cesarean sections and 
laparotomy.  

(The issue of entitlement to special monthly compensation for 
loss of use of a creative organ will be the subject of a 
later decision.).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from January 1985 to 
January 1988.     

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Washington, D.C., Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
internal scarring as a residual of a cesarean section and 
assigned a noncompensable evaluation from August 31, 1992.  
The veteran expressed disagreement with the disability 
evaluation.  In February 1997, this matter was remanded to 
the RO for additional development.  In February 2001, this 
matter was transferred to the RO in Columbia, South Carolina.  
In a November 2002 rating decision, the RO assigned a 10 
percent evaluation from August 31, 1992.   

The Board is undertaking additional development with respect 
to the issue of entitlement to entitlement to special monthly 
compensation for loss of use of a creative organ pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9 (a)(2)).  When the 
additional development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903)).  After giving notice and 
reviewing the appellant's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The service-connected residuals of two cesarean sections 
and a laparotomy are principally manifested by adhesions on 
the uterine serosal and abdominal walls which causes a 
burning and pulling sensation and pain with coughing, 
sneezing and sudden movement, and a well-healed external 
transverse scar on the lower abdomen. 

2.  The former rating criteria of 38 C.F.R. § 4.118 are more 
favorable to the veteran's claim.    

3.  Prior to and after August 30, 2002, the external scar as 
a residual of the two cesarean sections and laparotomy is 
principally manifested by a well-healed transverse scar on 
the lower abdomen which is numb in the center, mildly tender 
on the right portion of the scar, and painful to pressure on 
the left corner of the scar.    


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for residuals of two cesarean sections and a 
laparotomy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.116, Diagnostic Codes 7613, 7614, 7615 
(2002).  

2.  Prior to and from August 30, 2002, the criteria for a 10 
percent disability evaluation for the external scar as a 
residual of two cesarean sections and a laparotomy have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (in effect prior to August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran has been provided with VA examinations in June 
1993, May 2002 and October 2002 to determine the nature, 
extent, and severity of the service-connected residuals of 
two cesarean sections and a laparotomy.  The Board notes that 
the medical records and operation reports from the physicians 
and surgeons identified by the veteran are associated with 
the claims folder.  The veteran and her representative have 
been provided with a statement of the case and supplemental 
statements of the case that discuss the pertinent evidence 
and the laws and regulations related to the claim, and 
essentially notify them of the evidence needed by the veteran 
to prevail on the claim.  In letters dated in November 1996, 
March 1997, January 1999, and May 2002, the VA notified the 
veteran of the evidence needed to substantiate her claim and 
offered to assist her in obtaining any relevant evidence.  
These letters gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  The 
veteran was asked to identify any health care providers who 
have treated her for the disability in question.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  The VA notified the appellant and 
the appellant's representative of the information and any 
medical or lay evidence, not previously submitted, that is 
necessary to substantiate the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove her claim and that there is no prejudice 
to her by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
her claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating her claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Increased ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2002). 


Rating criteria for diseases of the uterus

The service-connected residuals of two cesarean sections and 
a laparotomy are rated pursuant to Diagnostic Code 7613 which 
provides for disease, injury, or adhesions of the uterus 
following a general rating formula for female reproductive 
organs  (Diagnostic Codes 7610 through 7615).  38 C.F.R. 
§ 4.116, Diagnostic Code 7613. 

Symptoms not controlled by continuous treatment warrant a 30 
percent rating.  Symptoms that require continuous treatment 
warrant a 10 percent rating.  Symptoms that do not require 
continuous treatment warrant a noncompensable rating.  
38 C.F.R. § 4.116 (2002). 

Rating criteria for scars

While this appeal was pending, the applicable rating criteria 
for the skin were amended effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002). 

The Board notes that where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent Congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  In VAOPGCPREC 3-2000, the General Counsel held that 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.


Before August 30, 2002, the Schedule read as follows:

Scars which are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).

Scars that limit the function of any part affected are rated 
based upon limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

From August 30, 2002, the Schedule reads as follows:

Scars, other than head, face, or neck, that are deep or that 
cause limited motion are rated as follows: area or areas 
exceeding 144 square inches (929 sq. cm.) are rated as 40 
percent disabling; area or areas exceeding 72 square inches 
(465 sq. cm.) are rated as 30 percent disabling; area or 
areas exceeding 12 square inches (77 sq. cm.) are rated as 20 
percent disabling; and area or areas exceeding 6 square 
inches (39 sq. cm.) are rated as 10 percent disabling.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2002).  A deep scar 
is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2.  

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion covering an area or 
areas of 144 square inches (929 sq. cm.) or greater are rated 
as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2002).  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note 2.  

Scars which are superficial and painful on examination are 
rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002).  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7804, Note 1.  

Other scars are rated based upon limitation of function of 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2002).

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Analysis

Factual Background

The June 1993 VA examination report indicates that the 
veteran had a pregnancy in 1986 and a cesarean section was 
performed.  The veteran developed a post-operative wound 
infection and the scar had to be reopened and drained.  The 
report indicates that the veteran also had a pregnancy in 
1991 and an emergency cesarean section was performed.  Two 
days after the cesarean section, the veteran had emergency 
surgery due to uterine hemorrhage.  It was noted that due to 
multiple uterine scars, the veteran's physician recommended 
that she avoid further pregnancy.   The examination report 
notes that current complaints include painful menstruation 
and irregular periods since the second cesarean section and 
the laparotomy in 1991.    

Examination revealed a typical, horizontal mildly arched 
surgical scar, 8.7 inches in length, on the lower abdomen.  
There was numbness in the center of the scar.  There were 
hyposensitive areas lateral to the scar.  The left lower 
abdomen was tender and was less impressible than the right 
side.  The diagnoses were a scar of 8.7 inches due to two 
caesarean sections and one laparotomy, and adhesions of the 
left lower abdomen.  

In a June 1993 evaluation report, Dr. B., a gynecologist, 
stated that he reviewed the veteran's medical history by 
interview and review of medical records presented.  Dr. B. 
stated that since the relaparotomy, the veteran reported 
having pains during menstruation and she had pain during 
ovulation in the middle of her cycle; the pains were 
localized on the left.  Dr. B. noted that the veteran had no 
other gynecological symptoms.  Dr. B. indicated that 
according to the statement by the treating midwife, a third 
pregnancy would involve a great risk due to the three 
previous operations.  Examination revealed that external 
genitals were normal.  The left corner of the wound of the 
otherwise non-irritating transverse incision was externally 
quite painful to pressure.  Dr. B. noted that according to 
the medical records, some adhesion between the uterus and 
network were found during the relaparotomy.  Dr. B. concluded 
that with regard to the medical history and present detailed 
surgical reports, there was no proof of subsequent symptoms 
caused by the operations, despite the grave conditions of the 
three laparotomies.  Dr. B. said that it can be found with 
great certainty that after the two sections and the 
relaparotomy, another pregnancy would constitute a great 
risk.  Dr. B. further stated that the present dysmenorrhea 
and the pains during ovulation do not necessarily correlate 
to the operation.  

A May 2002 VA scars examination report reveals that the 
veteran reported having a burning, pulling sensation and pain 
in the region of her cesarean section scar with coughing, 
sneezing, and sudden movement.  Examination revealed that the 
scars were transverse and just above the pubic symphysis.  
The scars were close together.  The superior most scar was 24 
centimeters and thin and transverse.  The second scar was 16 
centimeters in length and was very thin.  In some places, the 
scars were superimposed.  There was a 2.5 depressed segment 
just to the left of the midline; otherwise, the scar was not 
elevated or depressed.  The scars were of normal color.  The 
right most aspect of the scar was mildly tender.  When the 
veteran attempted to sit from a lying position against 
resistance, there was no herniation in the region of the 
scars.  The diagnosis was cesarean scars as described above.  

A May 2002 VA examination report indicates that the veteran 
reported that whenever she sneezes or coughs, she has pain in 
the left side.  She also had very painful menstrual periods.  
Examination revealed that the abdomen was nontender.  There 
was a well-healed transverse scar of the lower abdomen.  The 
impression was status post three surgeries in the pelvis with 
a burning type pain with sneezing and coughing, mainly on the 
left side.  The examiner opined that the burning type pain 
that the veteran had on the left side was secondary to 
scarring possibly even some nerve impingement in the area.  
It was noted that the veteran had been advised of the amount 
of scarring that she has and she was advised not to have any 
further pregnancies.  The examiner stated that it was 
certainly possible that the veteran's painful periods were 
secondary to the surgical procedures.  It was noted that the 
claims file was reviewed.     

An October 2002 VA examination report reveals that the 
examiner reviewed the veteran's service medical records 
regarding the two cesarean sections in service.  The examiner 
noted that the medical records for the second cesarean 
section indicated that intraoperatively, there were dense 
uterine serosal and abdominal wall adhesions as well as 
omental and uterine fundus adhesions.  The examiner indicated 
that the ovaries and fallopian tubes were grossly normal.  
The examiner stated that the surgeon performing the second 
cesarean section made many comments about the extensive 
adhesions and the difficulty this presented for the repeat 
cesarean section.  The examiner noted that the veteran 
developed some intra-abdominal hemorrhaging which required 
the surgeon to go back in.  It was noted that the veteran did 
not require a hysterectomy but she was told that some type of 
permanent birth control would be needed because she was to 
have no more pregnancies.  The examiner stated that the 
veteran now reported a burning or pulling sensation in the 
region of the cesarean scars which was very painful 
especially with coughing, sneezing, or sudden movement.  The 
veteran reported that she had heavy bleeding during her 
menses.  

Examination of the abdomen revealed that the abdomen was 
soft, nondistended, and mildly tender to palpation near her 
cesarean scar in the suprapubic region.  The assessment was 
two prior cesarean sections with postoperative complications 
including infection and dense adhesions.  It was noted that 
the pain the veteran reported with coughing and sneezing and 
the burning sensation was most likely due to the adhesions 
she suffered from the first cesarean section.  The examiner 
noted that given the extensive adhesions commented by the 
second surgeon performing the second cesarean section, it was 
very possible that this contributed to the veteran requiring 
a second delivery by cesarean and fetal distress.  The 
examiner indicated that this could have complicated the 
course and caused hemorrhage as well.  The examiner stated 
that although abruptive placenta was suspected, the examiner 
did not find anywhere in the records that this was validated.  
The examiner further stated that the veteran's postoperative 
complications and second cesarean could be due to the 
complications from the first.  

Discussion

In applying the law to the existing facts, the Board finds 
the preponderance of the evidence of record is against the 
assignment of a disability evaluation in excess of 10 percent 
for residuals of two cesarean sections and a laparotomy under 
Diagnostic Code 7613.  

The medical evidence of record shows that the veteran has a 
burning and pulling sensation and pain in the region of her 
cesarean section scar.  The VA examiner who performed the 
October 2002 VA examination opined that the pain and burning 
sensation that the veteran had with coughing, sneezing, or 
sudden movement were most likely due to the adhesions she 
suffered from the first cesarean section.  Based upon these 
symptoms, the RO assigned a 10 percent evaluation under 
Diagnostic Code 7613 for symptoms that required continuous 
treatment.   

A disability evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 7613.  Under Diagnostic Code 
7613, a 30 percent evaluation is warranted for symptoms not 
controlled by continuous treatment.  In the present case, 
there is no medical evidence that the current symptoms are 
not controlled by continuous treatment.  The medical evidence 
shows that the symptoms of pain and burning due to the 
adhesions are intermittent and occur with certain movements.  
Thus, a disability evaluation in excess of 10 percent under 
Diagnostic Code 7613 is not warranted, since there is no 
evidence that the symptoms are not controlled by continuous 
treatment.     

The medical evidence of record has revealed the presence of 
an external scar on the veteran's abdomen as a result of the 
cesarean section in service.  The Board has considered 
whether a separate disability rating is warranted for the 
scar.   

As noted above, the applicable rating criteria for the skin 
were amended effective August 30, 2002.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).  The veteran's claim was filed 
August 1992.  In accordance with VAOPGCPREC 3-2000 and 
Karnas; supra, the Board has compared both versions of the 
rating criteria for the skin.  The Board finds that the 
former version of 38 C.F.R. § 4.118 is more favorable to the 
veteran's claim because a 10 percent evaluation is warranted 
under the former provisions of Diagnostic Code 7804.  See 
38 C.F.R. § 4.118, Diagnostic Code 7804 (in effect prior to 
August 30, 2002).  The Board notes that the former and 
revised provisions of Diagnostic Code 7804 are essentially 
the same, except that the former provisions include the 
symptom of tenderness upon objective evaluation in the rating 
criteria.  In the present case, there are findings that the 
veteran's scar is tender.  Thus, the Board finds that the 
former provisions of the rating criteria for skin disorders 
are more favorable to the veteran's claim. 

Thus, in accordance with VAOPGCPREC 3-2000 and Karnas; supra, 
the Board will analyze the veteran's claim under the former 
version of the rating criteria for the skin prior to and 
after August 30, 2002, the effective date of the amended 
regulations.  

After carefully considering the matter, the Board finds that 
a separate 10 percent evaluation is warranted for the 
external scar as a residual of the caesarean section under 
the former provisions of Diagnostic Code 7804.  The medical 
evidence of record shows that there is evidence of pain, 
numbness, and tenderness of the external scar upon objective 
demonstration.  The June 1993 VA examination report indicates 
that there was numbness in the center of the scar.  The June 
1993 report by Dr. B. indicates that the left corner of the 
incision was externally quite painful to pressure.  The May 
2002 VA scars examination report indicates that the right 
aspect of the scar was mildly tender.  Thus, a separate 10 
percent evaluation is appropriate for the external scar under 
the former provisions of Diagnostic Code 7804.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  

A disability evaluation in excess of 10 percent is not 
warranted under the former provisions of the rating criteria 
for scars.  Under the former provisions, a higher disability 
evaluation is possible under Diagnostic Code 7805, other 
scars, rated on limitation of function of the part affected.  
However, there is no evidence that the external scar limits 
the function of the part affected, which is the abdomen.  As 
discussed above, the internal adhesions affect the veteran's 
movements and a 10 percent evaluation is already assigned 
under Diagnostic Code 7613 for this symptomatology.  Thus, a 
disability evaluation in excess of 10 percent is not 
warranted under the former provisions of Diagnostic Code 
7805.  

The Board has also examined whether a disability evaluation 
in excess of 10 percent is warranted under the revised rating 
criteria for skin disorders.  The Board finds that a 
disability evaluation in excess of 10 percent is not 
warranted under the revised rating criteria.  A disability 
evaluation in excess of 10 percent is possible under 
Diagnostic Code 7801, scars, other than head, face, or neck, 
that are deep or that cause limited motion.  However, in the 
present case, there is no medical evidence that the external 
scar as a residual of the cesarean section is a deep scar.  
There is no evidence that this scar is associated with 
underlying soft tissue damage.  Furthermore, the scar does 
not exceed an area or areas exceeding 12 square inches or 77 
square centimeters.  The scar was described as 8.7 inches in 
size in the June 1993 VA examination report and as 40 
centimeters in size in the May 2002 VA examination report.  
Thus, a disability evaluation in excess of 10 percent is not 
warranted under the revised provisions of Diagnostic Code 
7801.  

The provisions of Diagnostic Code 7805 were not changed when 
the rating criteria was revised.  As discussed above, a 
disability evaluation in excess of 10 percent is not 
warranted under this diagnostic code.  There is no medical 
evidence that the external scar limits the function of the 
part affected which is the abdomen.  Thus, a higher 
disability evaluation is not warranted under Diagnostic Code 
7805.  
 
As discussed above, with regard to initial rating cases, 
separate ratings can be assigned to separate periods of time, 
based upon the facts found - a practice known as "staged 
ratings."  See Fenderson, supra.  The Board finds that staged 
ratings are not warranted in this case.  The Board has 
examined the record and finds that a 10 percent evaluation is 
warranted for the service-connected residuals of the cesarean 
section since August 31, 1992 and that a 10 percent 
evaluation is warranted for the external scar as a residual 
of the cesarean section since August 31, 1992, the date of 
receipt of the initial claim.  There is no evidence that the 
veteran's service-connected disability has met the criteria 
for a higher rating at any time since August 31, 1992.  It 
appears from the medical evidence that the disability has 
remained essentially constant over the entire period.  
Accordingly, a staged rating under Fenderson is not 
warranted.

In summary, a disability evaluation in excess of 10 percent 
is not warranted for the service-connected residuals of two 
cesarean sections and laparotomy under the provisions of 
Diagnostic Code 7613 for the reasons and bases described 
above.  However, a 10 percent disability evaluation is 
warranted for the external scar as a residual of the 
residuals of two cesarean sections and laparotomy under the 
former provision of 38 C.F.R. § 4.118, Diagnostic Code 7804 
for the reasons and bases described above.  The evidence of 
record supports the assignment of a separate 10 percent 
evaluation under the former provisions of Diagnostic Code 
7804, and the claim is granted to that extent.   

(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a disability evaluation in excess of 10 
percent for the residuals of two cesarean sections and 
laparotomy under Diagnostic Code 7613 is denied.  

Entitlement to a separate 10 percent disability evaluation 
for a scar of the abdomen as a residual of two cesarean 
sections and laparotomy is granted, subject to controlling 
regulations governing the payment of monetary awards.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

